133 F.3d 928
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NORTHWEST MARINE INCORPORATED;  Legion Insurance Company, Petitioners,v.Joseph SCHOLL;  Northwest Marine Iron Works, SAIFCorporation;  Director, Office of Workers'Compensation Programs, Respondents.
No. 96-70955.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 9, 1998.Decided Jan. 15, 1998.

Before ALDISERT,** PREGERSON, and TROTT, Circuit Judges.


1
ORDER*


2
Northwest Marine's petition for review is denied.


3
PETITION DENIED.



**
 The Honorable Ruggero J. Aldisert, Senior Judge, United States Court of Appeals for the Third Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as provided by Ninth Circuit Rule 36-3